


Exhibit 10.5

 

March 7, 2008

 

John Wardle

74 Caswell Street

Narragansett, RI 02822

 

Dear John:

 

This letter will confirm the terms of your offer of employment with Universal
American Corp. (the “Company”) and/or its subsidiaries. It is anticipated that
your first day of employment with the Company will be Monday, March 10, 2008. 
Such terms are as follows:

 

1.  Position and Responsibilities.  You will serve in the position of Senior
Vice President, Part D for Universal American.  You will report jointly to
Charles Hallberg, CEO, MemberHealth and  Gary W. Bryant, EVP & Chief Operating
Office or other person as may be designated by the Company, and assume and
discharge such responsibilities as are commensurate with such position as your
manager may direct.  During your employment with the Company, you shall devote
your full-time attention to your duties and responsibilities and shall perform
them faithfully, diligently and completely.  In addition, you shall comply with
and be bound by the operating policies, procedures and practices of the Company
including, without limitation, the Code of Conduct, in effect from time to time
during your employment. You acknowledge that you shall be required to travel in
connection with the performance of your duties.

 

2. Compensation.

 

a)     In consideration of your services, you will be paid a rate of $300,000
annually, payable in accordance with the Company’s prevailing payroll practices.
In the event the Company requests you to relocate the Rye Brook, NY area, the
base salary will be adjusted for Cost of Living in that area compared to the
Providence, RI area as established by the Company.

 

b)    You will be eligible to receive a target bonus of up to 50% of your annual
base salary, the amount of which to be determined at the Company’s sole
discretion.  Annual target bonus payouts are based on both individual and
Company performance, and will be paid in accordance with the Company’s bonus
distribution schedule.

 

3. Work Location & Relocation.   It is hereby understood that you will be
working from Rhode Island and traveling to multiple locations including but not
limited to Lake Mary, Fl.; Rye Brook, NY; Cleveland, OH; and Houston, TX.   When
not on the road, you will be working from home. Universal American will cover
reasonable commuting expenses between home city and work location.

 

If requested by the Company to relocate to either Lake Mary, FL or Rye Brook,
NY, you must relocate within nine months of the request and Universal American
will pay for a standard Officer-level relocation package.  Relocation will
include appropriate gross-ups for regular taxes.  Company shall provide
temporary living arrangements during such period.  To assist you with your
relocation, you will be eligible for relocation assistance under the Universal
American policy in place at that time. The details on the relocation benefits
will be provided to you at the time of the request.  Your eligibility will be
contingent upon acceptance of the Universal American Relocation Agreement.

 

4. Other Benefits.  You will be entitled to receive the standard employee
benefits made available by the Company to its employees to the full extent of
your eligibility.  You shall be entitled to 15 paid vacation days per year
consistent with the Company’s vacation policy.  During your employment, you
shall be permitted, to the extent eligible, to participate in any group medical,
dental, life insurance and disability insurance plans, or similar benefit plan
of the Company that is available to employees generally.  Participation in any
such plan shall be consistent with your rate of compensation to the extent that
compensation is a determinative factor with respect to coverage under any such
plan.  You have 30 days from your date of hire to complete your Benefits
enrollment forms and forward them to the appropriate location indicated with
your new hire packet. Benefits eligibility begins on the first day of the month
following 30 days of service with the Company. The Company shall reimburse you
for all reasonable expenses actually incurred or paid by you in the performance
of your services on behalf of the Company, upon prior authorization and approval
in accordance with the Company’s expense reimbursement policy as from time to
time in effect.

 

5. Equity Compensation.  Subject to the approval of the Compensation Committee
or the Board of Directors, and under the terms and conditions of the Universal
American 1998 Incentive Compensation Plan, including the vesting provisions
contained therein, you will be granted on the later of your first day of
employment and the date such grant is approved by the Compensation Committee or
the Board of Directors, 7,500 shares of restricted stock (the “Restricted
Stock”) and 15,000 options (the “Options”) with an exercise price equal to the
closing price on the first day of your employment the date of grant. The
Restricted Stock and Options shall vest and cease to be subject to forfeiture,
subject to your continued employment on the applicable dates, as follows:  25%
of the grant on each of the first, second, third and fourth anniversaries of the
date of grant (full vesting occurring on the fourth anniversary of the date of
grant).

 

As a Tier 2 Officer, you will be entitled to participate in the equity grants
made from time to time by the Company, at a level commensurate with your
position in the company, but subject to the discretion of the Company as to your
individual participation.

 

6.  Conflicting Employment.  You agree that, during your employment with the
Company, you will not engage in any other employment, occupation, consulting or
other business activity directly related to the business in which the Company is
now involved or becomes involved during your employment, nor will you engage in
any other activities that conflict with your obligations to the Company.

 

7. At-Will Employment.  You acknowledge that your employment with the Company is
for an unspecified duration that constitutes at-will employment, and that either
you or the Company can terminate this relationship at any time, with or without
cause and with or without notice.

 

--------------------------------------------------------------------------------


 

8. Termination.  Notwithstanding any other provision of this Agreement:

 

(a)  By the Company for Cause or Resignation by you without Good Reason.

 

(i)  Your employment may be terminated by the Company for Cause (as defined
below) or you by resignation without Good Reason (as defined in Section 8(c)).

 

(ii)  For purposes of this Agreement, “Cause” shall mean (A) your willful and
continued failure to substantially perform the duties of his position or breach
of material terms of his Agreement, after notice (specifying the details of such
alleged failure) and a reasonable opportunity to cure; (B) any willful act or
omission which is demonstrably and materially injurious to the Company or any of
its subsidiaries or affiliates; or (C) conviction or plea of nolo contendere to
a felony or other crime of moral turpitude. No act or failure to act will be
deemed “willful” (X) unless effected without a reasonable belief that such
action or failure to act was in or not opposed to the Company’s best interest;
or (Y) if it results from any physical or mental incapacity.

 

(iii)  If your employment is terminated by the Company for Cause, or if you
resign without Good Reason, you will be entitled to receive (A) any accrued but
unpaid Base Salary through the date of termination, (B) the opportunity to
exercise vested stock options for 90 days following such termination and
(C) such compensation and Employee Benefits, if any, as to which you may be
entitled under the employee compensation and benefit plans of the Company and
any other long-term incentive or equity program. Following such termination of
your employment by the Company for Cause or your resignation without Good
Reason, except as set forth in this Section, you shall have no further rights to
any compensation or any other benefits under this Agreement.

 

(b)  Disability or Death.

 

(i) Your employment will terminate (A) upon his death and (B) if you become
physically or mentally incapacitated for a period of indefinite duration and is
therefore unable for a period of six (6) consecutive months or for an aggregate
of eight (8) months in any twelve (12) consecutive month period to perform his
duties (such incapacity is hereinafter referred to as “Disability”). Any
question as to the existence of your disability to which Executive and the
Company cannot agree shall be determined in writing by a qualified independent
physician mutually acceptable to you and the Company. If you and the Company
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing.

 

(ii)  Upon termination of your employment hereunder for death or Disability,
Executive or his estate (as the case may be) shall be entitled to receive
(A) any accrued but unpaid Base Salary through the end of the month in which
such termination occurs, (B) a pro rata portion of any Bonus that you would have
been entitled to receive pursuant to Section 2(b) above in such year based upon
the percentage of the calendar year that shall have elapsed through the date of
your termination of employment, payable when such Bonus would have otherwise
been payable had the your employment not terminated, (C) the opportunity to
exercise vested stock options and your stock options scheduled to vest during
the year following such termination for one year following such termination,
(D) a pro rata portion of any long term incentive granted to you and (E) such
compensation and Employee Benefits, if any, as to which you may be entitled
under the employee compensation and benefit plans and arrangements of the
Company. Following such termination of your employment due to death or
Disability, except as set forth in this Section, you will have no further rights
to any compensation or any other benefits under this Agreement.

 

(c)  By the Company without Cause or Resignation by Executive for Good Reason.

 

(i)  Your employment hereunder may be terminated by the Company without Cause or
by your resignation for Good Reason.

 

(ii)  For purposes of this Agreement, “Good Reason” shall mean:

 

(A)  assignment of your duties materially inconsistent with your status as the
Company’s SVP, Part D;

 

(B)  any reduction in your Base Salary;

 

(C)  any material breach of the Agreement by the Company; or

 

(D)  failure of any successor to all or substantially all of the business of the
Company to assume the Agreement.

 

(iii)  If your employment is terminated by the Company without Cause (other than
by reason of death or Disability) or if you resign for Good Reason, you will be
entitled to receive (v) within 30 business days after such termination, any
accrued but unpaid Base Salary through the date of termination, (w) within 30
business days after such termination, unpaid Bonus for the fiscal year prior to
termination, (x) within 30 business days after such termination, a lump sum
payment equal to your Base Salary, (y) continued coverage under the Company’s
welfare benefit plans available to senior executives for a period of 12 months
or comparable coverage for such period and (z) such vested compensation and
Employee Benefits, if any, as to which you may be entitled under the employee
compensation and benefit plans and arrangements of the Company.

 

(iv)  If your employment is terminated by the Company without Cause (other than
by reason of death or Disability) or if Executive resigns for Good Reason within
12 months after a Change in Control (as defined below), provided that at such
time you shall have been employed by the Company for six months, you will be
entitled to receive, in addition to your entitlements in (iii) above (x) within
30 business days after such termination, an additional lump sum payment equal to
one-half the Executive’s Base Salary and (y) continued coverage under the
Company welfare benefit plans available to senior executives for an additional 6
month period and (z) the value of full vesting of the unvested portion

 

2

--------------------------------------------------------------------------------


 

of your account balance under the Company’s 401(k) plan.

 

(v)  For purposes of this Agreement, “Change in Control” shall mean:

 

(A)  any Person (as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and as used in Sections 13(d) and 14(d),
and shall include a “group” as defined in Section 13(d)) (other than the
Company, any trustee or other fiduciary holding securities under any employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of the Company immediately prior to the occurrence with respect
to which the evaluation is being made in substantially the same proportions as
their ownership of the common stock of the Company immediately prior to the
occurrence with respect to which the evaluation is being made) becomes the
Beneficial Owner (as defined in Rule 13d-3 of the Exchange Act) (except that a
Person shall be deemed to be the Beneficial Owner of all shares that any such
Person has the right to acquire pursuant to any agreement or arrangement or upon
exercise of conversion rights, warrants or options or otherwise, without regard
to the sixty day period referred to in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company or any Significant
Subsidiary (as defined below), representing 40% or more of the combined voting
power of the Company’s or such Significant Subsidiary’s then-outstanding
securities and is the largest shareholder of the Company;

 

(B)  during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a Person who has entered into an agreement with the
Company to effect a transaction described in clause (i), (iii), or (iv) of this
paragraph) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved but excluding for this purpose any such new director whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of an individual, corporation, or
partnership, group, associate or other entity or Person other than the Board
(the “Continuing Directors”), cease for any reason to constitute at least a
majority of the Board;

 

(C)  the consummation of a merger or consolidation of the Company or any
subsidiary owning directly or indirectly all or substantially all of the
consolidated assets of the Company (a “Significant Subsidiary”) with any other
entity, other than a merger or consolidation which would result in the voting
securities of the Company or a Significant Subsidiary outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving or resulting entity)
more than 50% of the combined voting power of the surviving or resulting entity
outstanding immediately after such merger or consolidation;

 

(D)  the Company disposes of all or substantially all of the consolidated assets
of the Company (other than such a sale or disposition immediately after which
such assets will be owned directly or indirectly by the shareholders of the
Company in substantially the same proportions as their ownership of the common
stock of the Company immediately prior to such sale or disposition) in which
case the Board shall determine the effective date of the Change in Control
resulting there from.

 

(d)  Notice of Termination. Any purported termination of employment by the
Company or by you (other than due to your death) shall be communicated by
written Notice of Termination to the other party.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of employment under the provision so indicated.

 

9. Prior Employment.  You represent that you have delivered to the Company an
accurate and complete copy of any and all agreements with any prior employer to
which you continue to be subject. You represent that the execution by you of
this Agreement and the performance by you of your obligations will not conflict
with, or result in a violation or breach of, any other agreement or arrangement,
including, without limitation any employment, consulting or non-competition
agreement. You hereby agree to abide by the limitations on your conduct as set
forth in any Agreement between you and your prior employer.  In your work for
the Company, you will be expected not to use or disclose any confidential
information, including trade secrets, of any former employer or other person to
whom you have an obligation of confidentiality. Rather, you will be expected to
use only that information which is generally known and used by persons with
training and experience comparable to your own, which is common knowledge in the
industry or otherwise legally in the public domain, or which is otherwise
provided or developed by the Company. During our discussions about your proposed
job duties, you assured us that you would be able to perform those duties within
the guidelines just described.

 

You agree you will not bring onto Company premises any unpublished documents or
property belonging to any former employer or other person to whom you have any
obligation of confidentiality.

 

10. Non Competition.  You acknowledge and recognize the highly competitive
nature of the businesses of the Company and its subsidiaries and accordingly
agree as follows:

 

(i)  During the Employment Term and for a period of one year following your
termination of employment, unless such termination occurs within 12 months after
a Change in Control (the “Restricted Period”), you will not, (A) engage in any
business that is in Competition with the business of the Company or its
subsidiaries (including, without limitation, businesses which the Company or its
subsidiaries have specific plans to conduct in the future and as to which you
are aware of such planning), (B) render any services, as an employee or
otherwise, to any business in Competition with the business of the Company or
its subsidiaries, (C) acquire a financial interest in any person engaged in any
business that is in Competition with the business of the Company or its
subsidiaries, as an individual, partner, shareholder, officer, director,
principal, agent, trustee or consultant, or (D) interfere with business
relationships (whether formed before or after the date of this Agreement)
between the Company or any of its subsidiaries and their customers and
suppliers. For purposes of this Section 9, a business shall be deemed to be in
“Competition” with the business of the Company or its subsidiaries if such
business substantially involves (x) the provision of any services or financial
products provided by the Company or its subsidiaries as a material part of the
business of the Company or subsidiary or (ii) the purchase or sale of any
property (other than securities purchased for investment) purchased or sold by

 

3

--------------------------------------------------------------------------------


 

the Company or subsidiary as a material part of the business of the Company or
one of its subsidiaries. For the avoidance of doubt, Executive shall not be
prohibited from rendering any services to any company (even if such company is
engaged in a business which is in Competition with the business of the Company
or any of its subsidiaries) if such services relate to a business of such
company that is not in Competition with the business of the Company or any of
its subsidiaries. For purposes of this Agreement, “subsidiary” means any person
or entity that directly or indirectly, through one or more intermediaries, is
controlled by the Company.

 

(ii)  Notwithstanding anything to the contrary in this Agreement, you may,
directly or indirectly, own securities of any person engaged in the business of
the Company or its affiliates which are publicly traded on a national or
regional stock exchange or on the over-the-counter market if you (A) are not a
controlling person of, or a member of a group which controls, such person and
(B) do not, directly or indirectly, own 3% or more of any class of securities of
such person.

 

(iii)  During the Restricted Period, you will not, directly or indirectly,
solicit or encourage any employee of the Company or its subsidiaries to leave
the employment of the Company or its subsidiaries.

 

It is expressly understood and agreed that although you and the Company consider
the restrictions contained in this Section 9 to be reasonable, if a final
judicial determination is made by a court of competent jurisdiction that the
time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

11. General Provisions.

 

Your employment is contingent upon successful completion of a background and
reference check.  We would caution you not to resign any current employment
until you have received notification of successful completion of both.

 

We are required by law to confirm your eligibility for employment in the United
States.  Thus, you will be asked to provide proof of your identity and
eligibility to work in the U.S. on your start date.

 

This offer letter and the terms of your employment will be governed by the laws
of New York, applicable to agreements made and to be performed entirely within
such state.

 

This offer letter sets forth the entire agreement and understanding between the
Company and you relating to your employment and supersedes all prior verbal
discussions between us.

 

This agreement will be binding upon your heirs, executors, administrators and
other legal representatives and will be for the benefit of the Company and its
respective successors and assigns.

 

All payments pursuant to this letter will be subject to applicable withholding
taxes.

 

Please acknowledge and confirm your acceptance of this letter by, signing and
returning one copy of this offer letter in its entirety to me, no later than
Friday, March 7, 2008.  Your new hire packet will provide you with further
instructions for additional required paperwork.  We look forward to a mutually
rewarding working arrangement.

 

 

By

 

 

Jeffrey Robinson

 

Senior Vice President, Human Resources

 

 

OFFER ACCEPTANCE:

 

I accept the terms of my employment with Universal American as set forth
herein.  I understand that this offer letter does not constitute a contract of
employment for any specified period of time, and that either party, with or
without cause and with or without notice, may terminate my employment
relationship.

 

Date:    /    /     

John Wardle

 

4

--------------------------------------------------------------------------------
